IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,158-01


EX PARTE JAMES HOWARD DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 09-0093X IN THE 71ST DISTRICT COURT

FROM HARRISON COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to eight years, which was probated.  His probation was later revoked, and
he was sentenced to four years' imprisonment.  He did not appeal his conviction.
	Applicant contends that from July 29, 2009 to March 1, 2010, he completed a treatment
program at a substance abuse felony punishment facility operated by the Texas Department of
Criminal Justice.  He contends, however, that he was not credited with this time.  In its response, the
State contends that Article 42.03, § 2(a)(2) of the Code of Criminal Procedure, which Applicant
relies on, applies to persons placed on deferred adjudication probation, not to persons whose
sentences have been probated. We dismiss this application.  The appropriate remedy is a motion for
judgment nunc pro tunc and, if the trial court does not respond, an application for a writ of
mandamus.  Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).  In dismissing this
application, we note that persons whose sentences are probated may be entitled to pre-sentence credit
for time spent in a substance abuse felony punishment facility.  Tex. Code Crim. Proc. art. 42.12,
§ 23(b).
 
Filed: August 22, 2012
Do not publish